--------------------------------------------------------------------------------

CONSULTING AGREEMENT

     This Consulting Agreement (the “Agreement”) is made effective May 1, 2013
(the “Effective Date”) by and between Larsen Energy Consulting Inc., a Texas
corporation whose address is 3364 Blackburn St., Dallas, Texas 75204 (“LECI”)
and Park Place Energy Corp., a Nevada corporation whose address is Suite 300,
400-5th Avenue SW, Calgary, Alberta, Canada T2P 0L6 (“PPEC” or “Client”). LECI
and Client are sometimes jointly referred to as the “Parties”.

For good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the Parties agree as follows:

1. GENERAL PROVISIONS

1.1 Scope of Services. LECI shall provide the services set forth in Appendix A
to this Agreement (the “Services”). LECI's advice to Client (or to Client’s
affiliates or subsidiaries) in respect of the Services shall be given orally or
in writing. LECI shall report to the nominated representative of Client, or to
such other individual as Client may hereafter specify by written notice to LECI.
When requested, LECI shall provide Client with a summary report, in which LECI
describes the Services it has performed since the last report.

1.2 Initial Objective. To reach an agreement with Overgas, on terms acceptable
to Park Place Energy Corp.’s (PPEC) Board of Directors, to resolve the
litigation over the award of the permit for oil and gas exploration to PPEC
covering a 98,204 acre tract in the Dobroudja Basin, Eastern Bulgaria (the
“Permit”) so as to enable PPEC to commence exploration activities on the Permit.

1.3 Relationship between the Parties. Consultant shall perform the Services
hereunder solely in the capacity of an independent contractor. Nothing contained
herein shall be construed as establishing or creating a partnership, master and
servant relationship or principal and agent relationship between Consultant and
Client. Without limiting the foregoing, Consultant shall not have the right or
authority to enter into any contract, warranty, guarantee or other undertaking
or obligation in the name of or for the account of Client, or to assume or
create any obligation or liability of any kind, express or implied, on behalf of
Client, or to bind Client in any manner whatsoever, except, in each case, as to
actions taken by Consultant with the express consent and direction of the
Client.

1.4 Law. The Agreement shall be governed by and construed in accordance with the
laws of the State of Texas, the location of LECI’s offices. Both Parties consent
to the jurisdiction of the state and federal courts in Dallas County, Texas.

1.5 Interpretation. Words importing the singular include the plural and vice
versa where the context requires. The word 'days' denotes calendar days. The
word ‘months’ denotes calendar months. The headings in this Agreement shall not
be deemed to form part thereof.

Page 1 of 6

--------------------------------------------------------------------------------

1.6 Notices. All notices under this Agreement shall be given in writing and
shall be deemed to have been duly given if delivered by hand or by registered
post, at the address of each of the Parties specified in this Agreement. Copies
of notices by electronic mail shall have the same validity as written notices if
they are confirmed by an electronic read receipt from a computer belonging to
each of the parties specified in this Agreement. Each Party shall have the right
from time to time during the term of this Agreement to change its address,
telephone, facsimile numbers, email address and/or the person to whom
communications are to be delivered by notifying the other Party in writing.

LECI
364 Blackburn Street
Dallas, Texas 75204
Attn: Scott C. Larsen
Scott.Larsen@LarsenEnergy.com

PPEC
Suite 300, 400-5th Avenue SW
Calgary, Alberta Canada T2P 0L6
Attn: Scott Lower
tpopova@parkplaceenergy.com

2. TERM; AMENDMENT OR TERMINATION OF AGREEMENT

2.1 Term. This Agreement shall come into force on the Effective Date and shall
remain in force for a period of four (4) months and unless terminated in
accordance with the provisions of Clause 2.5 hereof, shall continue in full
force and effect on a month to month basis. LECI shall provide the Services
after the Effective Date pursuant to Client’s request or instructions confirmed
by LECI.

2.2 Amendment and Assignment. This Agreement shall not be amended without the
prior written approval of both Parties. Neither Party shall assign the benefit
or in any way transfer the obligations of this Agreement or any part thereof
without the prior written consent of the the other Party; provided, Client may
assign the Agreement to an affiliate upon notice to LECI.

2.3 Termination. Either Party shall have the right to terminate this Agreement
at any time by giving not less than fifteen (15) days prior written notice to
the other Party. Any termination of this Agreement shall not prejudice or affect
the accrued rights or claims of either Party hereto up to and including the
termination date.

LECI shall be entitled to receive the remuneration for the Services duly
performed up to the effective date of termination. LECI shall immediately return
to Client all documentation, drawings and any other material furnished by Client
to LECI for the purpose of the Services and/or prepared by LECI in the course of
performing the Services. In addition, should either of the events triggering the
Success Fee occur within six (6) months from the date of termination of this
Agreement, then LECI shall be owed the Success Fee.

3. OWNERSHIP OF DOCUMENTS AND COPY RIGHT

All correspondence, reports, calculations and other documents furnished to LECI
or prepared by LECI in performance of the Services (the “Results”) shall be the
property of the Client. LECI shall not retain the copyright to the Results and
hereby agrees that the copyright to the Results shall be the property of Client.

Page 2 of 6

--------------------------------------------------------------------------------

4. OBLIGATIONS OF LECI

4.1 Care and Diligence. LECI shall exercise all reasonable skill, care and
diligence in the performance of the Services under this Agreement, and shall
carry out all its responsibilities in accordance with recognised professional
standards. LECI will use all reasonable efforts to ensure that any advice and
information supplied by LECI in the performance of the Services is timely,
accurate and complete.

4.2 Conflict of Interest. LECI shall not undertake any work for third parties
during the term of this Agreement which will give rise to a conflict of interest
or cause any impediment to the Services provided for Client. Client acknowledges
that LECI may undertake work for third parties so long as such work does not
present a conflict of interest with Client.

4.3 Personnel. LECI agrees that the Services will be provided solely by Scott C.
Larsen (“Larsen”). LECI shall ensure that Larsen will remain on this assignment
for the full term of the Agreement. LECI further agrees to obtain Client's prior
written agreement to any substitution of personnel or where personnel other than
Larsen perform Services under this Agreement.

4.4 Confidentiality. All information which LECI directly or indirectly acquires
from Client from and after the Effective Date, including information relating to
Client’s business, its clients, or its associates and information arising out of
the Services (hereinafter together referred to as “Proprietary Information”)
shall be considered the proprietary property of Client. LECI shall keep
Proprietary Information confidential and shall not disclose the same to any
third party nor use the same except in providing the Services without the prior
consent of Client.

The foregoing shall not apply to information which LECI can show at the time of
disclosure is or becomes public knowledge other than through the negligence or
fault of LECI.

5. REMUNERATION, INVOICING AND PAYMENT

5.1 Compensation and Expenses. Client will pay the Compensation to Consultant in
accordance with Appendix B hereto. Such Compensation shall constitute payment in
full for the Services provided hereunder. The Client agrees to reimburse
Consultant’s reasonable travel expenses in addition to the Compensation.
“Reasonable” travel expenses includes, for illustrative purposes, business class
air travel (consistent with Client’s policy for executive officers),
accommodation and incidental costs within a hotel suitable for business affairs,
all meals and travel expenses while travelling on behalf of Client.

5.2 Invoicing and Payment. Consultant shall submit its invoice promptly after
the close of the month in which the Services have been performed. Consultant
shall provide with each invoice copies of supporting documents (receipts, etc.)
for reimbursable expenses. If any item or part of an item or an invoice shall be
disputed, such item or part shall be deducted from the invoice pending
settlement of the dispute and the remainder shall be paid as provided above. Any
amount due after settlement of the dispute shall be added to the next invoice.
All amounts owing shall be due and payable by Client within fifteen (15) days
after the date of the invoice, by wire transfer or other manner as directed in
writing by Consultant.

Page 3 of 6

--------------------------------------------------------------------------------

6. PUBLICITY AND TITLE

LECI shall be permitted to identify itself as a representative of Client for the
purpose of performing the Services. In addition, Larsen shall be appointed
President of PPEC’s wholly owned subsidiary, Park Place Energy (International)
Inc., and shall be authorized to conduct negotiations with Overgas, MEET and
others related to achieving the Objective in such capacity. Larsen will tender
his resignation to such position upon either party giving notice of termination
of this Agreement.

7. INDEMNIFICATION

LECI shall indemnify and hold Client harmless from and against any claims,
demands, losses, liabilities, suits, expenses, costs or causes of action in
respect of damage to, injury or death of LECI personnel or equipment howsoever
arising and irrespective of the negligence of the Client.

Client shall indemnify and hold LECI harmless from and against any claims,
demands, losses, liabilities, suits, expenses, costs or causes of action in
respect of damage to, injury or death of Client personnel or equipment howsoever
arising and irrespective of the negligence of the LECI.

Neither Party shall be liable to the other for loss of profit, business
interruption or any other indirect or consequential loss whether in contract,
tort (including negligence) or otherwise at law.

LECI shall be solely responsible and liable for the payment of and compliance
with all taxes and levies relating to the Compensation paid to LECI for the
Services performed under this Agreement, including but not limited to, corporate
income tax, personal income tax, withholding tax, social insurances and labour
surcharges, value added tax, sales tax and indirect taxes.

9. FORCE MAJEURE

While LECI agrees to use its best endeavours to perform the Services for Client
as specified, LECI will not be responsible for any delays or failure to perform
the Services which are beyond LECI's control.

Where events outside either Party's control cause such delay that the purpose of
this Agreement is materially destroyed, either Party shall be entitled to
terminate the Agreement upon written notice. In such circumstances Client will
not make any further payments of Fees, and there will be no refund of payments
already made.

Agreed for and on behalf of   Agreed for and on behalf of Larsen Energy
Consulting Inc.   Park Place Energy Corp.                         /s/ “Scott C.
Larsen”   /s/ “Taissia Popova” Scott C. Larsen   Taissia Popova President  
Chief Executive Officer

Page 4 of 6

--------------------------------------------------------------------------------

Appendix A
Services To Be Performed on Behalf of Client

1.

Work to achieve the Initial Objective so as to enable PPEC to commence
exploration activities on the Permit. This will include, without limitation:

 * Review of engineering and geology gathered to date regarding Permit;
 * Review of technical plans and techniques to access CBM;
 * Negotiation with representatives of Overgas in an effort to secure an
   acceptable agreement;
 * Travel to Bulgaria as required; and
 * Interface with the attorneys handling litigation on behalf of PPEC.

2.

General advice and assistance concerning the business of Client and its
subsidiaries including:


  a.

Establishing business contacts;

  b.

Identifying key governement departments and agencies, and their officials;

  c.

Analyzing and interpreting governmental policies in the areas of petroleum
exploration and production; and

  d.

Formulating and developing strategies for establishing and maintaining Client’s
relations with government and business contacts.


3.

Advice regarding business strategy and competitor activities concerning the
business of Client and its subsidiaries, including:


  a.

Demonstrating the technical and commercial potential for viable business
opportunities in petroleum exploration and production;

  b.

Developing appropriate tactics to implement strategy; and

  c.

Assistance with budgets and projections.


4.

Assistance in identifying, evaluating and obtaining business opportunities for
Client and its subsidiaries in the areas of petroleum exploration and
production, including:


  a.

Reviewing and screening of open acreage and farm-in and farm-out opportunities;

  b.

Reviewing and screening potential joint venture partners.


5.

Such other Services as requested by Client and its subsidiaries and that LECI is
willing and reasonably able to provide in order to assist the Client and its
subsidiaries.

Services will be performed by Scott C. Larsen at locations as required by the
nature of the Services. Nominated Representative of Client: Client may appoint
and remove Client’s nominated representative at any time and from time to time.
Client’s initial nominated representative for this Agreement shall be Scott
Lower.

Page 5 of 6

--------------------------------------------------------------------------------

Appendix B
Remuneration For Services specified in Appendix A

Compensation for Services under this Agreement shall consist of the following:

Retainer: Retainer of $7,500 USD per month;
  Shares of PPEC: Grant of 200,000 PPEC shares of stock vesting immediately
  Success Fee: If and when either (1) an agreement is reached with Overgas
acceptable to PPEC which resolves the litigation and permits the exploration of
the Permit or (2) there is a court decision which conclusively concludes the
current litigation over the Permit and resolves the dispute in favour of an
award of the Permit to PPEC, then:   A.

A cash payment of $15,000 USD; and

 

B.

The grant of 600,000 PPEC stock options under the 2011 Stock Option Plan for a
term of 5 years with an exercise price of $0.10 and vesting on the date the
agreement with Overgas is executed.

Page 6 of 6

--------------------------------------------------------------------------------